DETAILED ACTION
This is an Office action for application number 15/733,618 filed 20 September 2020, which is a national stage entry of PCT/IB2019052705 filed 2 April 2019, which claims priority to US Provisional Application Number 62/652,567 4 April 2018. Claims 1-4, 6-7, and 16-26 are pending. Claims 5 and 8-15 are canceled. Claims 18-24 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly submitted claims are drawn to inventions independent from that of claim 1:
	Claim 25, drawn to a film-based article comprising a release liner, a film layer and an adhesive layer, wherein the adhesive layer is covered by an array of irregular channels arranged to include at least one dead end.
	Claims 26-29, drawn to a film-based article comprising a release liner, a film layer and an adhesive layer, wherein the adhesive layer is covered by an array of irregular channels having a specific length
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 with the invention of previously examined claim 1 
	The groups of invention lack unity of invention because even though the inventions of these groups require the technical feature of a film-based article comprising a film layer and an adhesive layer covered in an irregular array of channels, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art rejection set forth below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments in the response filed 14 July 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (US Patent Application Publication No. US 2015/0298446 A1) (Mikami) in view of Baetzold et al. (US Patent Application Publication No US 2016/0244641 A1) (Baetzold).

Reference is made to Fig. 1 of Mikami, reproduced below:

    PNG
    media_image1.png
    423
    659
    media_image1.png
    Greyscale


Regarding instant claim 1, Mikami discloses an adhesive-backed article having an adhesive with a microstructure surface bonded to a compliant film, wherein channels formed by the microstructure surface in the adhesive permit desirable properties of positionability and fluid egress to a periphery of the article without adversely affecting the surface appearance of the film after application onto a substrate (paragraph [0002]).
	FIG. 1 of Mikami illustrates the article <10> including a compliant film <12> having opposing surfaces (i.e., the claimed film layer having first and second major sides); a release liner <26>; and a pressure-sensitive adhesive <18> between the compliant film <12> and release liner <26>, wherein the pressure sensitive adhesive comprises channels <24> (paragraph [0042]).
	Mikami further discloses that the channels are created by embossing a plurality of structures into the adhesive, wherein the structures are present in a random array (paragraph [0057]) (i.e., forming an irregular array of channels).
	Mikami does not explicitly disclose that the area covered by the channels is between approximately 5% and approximately 50% of the total surface area of the second surface of the adhesive layer according to the Adhesive Flat (Contact) Area test.
	However, it is the Examiner’s opinion that it would be readily apparent to one of or ordinary skill in the art that the desired channel volume per unit area of the adhesive is a function of channel size (i.e., length, width, and depth), wherein at least the length and width of the channel necessarily impacts the total surface area of the adhesive covered by the channels.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Further, Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one in which at least one channel has first and second ends that do not terminate at a first edge of the release liner.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein when a formable material, such as a pressure sensitive adhesive, is brought in contact with the textured surface of the web, the textured surface acts as a mold and the pressure-sensitive adhesive layer is formed around the textured surface in order to [0004]). Baetzold teaches that the channels arranged in irregular partners without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed by in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the channels comprise a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include channels having ends that do not terminate at an edge of the adhesive layer, such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Mikami. The motivation for doing so would have been that such channels are recognized for an ability to allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).


Regarding instant claim 2, FIG. 1 of Mikami illustrates that release liner <26> comprises protrusions <18> (i.e., the claimed ridges) that are used to form corresponding channels <24> (paragraph [0042]). As the channels are in the form of an irregular array, as cited above, the protrusions must also be in an irregular array on the release liner.

Regarding instant claim 3, Mikami further discloses that the compliant film is made of various plastic materials used conventionally by those skilled in the art, which include, for example, vinyl, polyvinyl chloride, plasticized polyvinyl chloride, polyurethane, polyethylene, polypropylene, fluororesin, or the like (paragraph [0044]).

Regarding instant claim 4, Mikami further discloses that the release liner <26> is releasably attached to the pressure sensitive adhesive <18> (paragraph [0042]), wherein the attachment necessarily involves a second surface of the adhesive in direct contact with the first major side of the release liner.

Regarding instant claim 6, reference to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	The same lines referenced as channels comprising a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge, also create the at least one dead end required by the claim.

Regarding instant claim 6, reference to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	The same lines referenced as channels comprising a first channel end and second channel end, wherein neither of the first and second channel ends of at least one channel terminates an at edge, also illustrate an array of channels individual channels having a length less than at least the length or width of the face.

Regarding instant claim 16, Mikami further discloses that the channels comprise a volume of at least 1x103 µm3 per any 500 µm diameter circular area in the adhesive (paragraph [0008]).
5 µm2. 1x103 µm3/1.96x105 µm2 is approximately equivalent to 0.5 mm3/100 mm2 (1x103/1.96x105 x 100). Therefore Mikami necessarily disclose that the volume of channels per unit area of adhesive is at least 0.5 mm3/100 mm2, which includes the range of less than 1.0 mm3/100 mm2; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 17, Mikami discloses adhesive-backed article comprising an adhesive layer with an irregular array of channels, as cited above.
	Mikami does not explicitly disclose the arrangement of the irregular array of channels, specifically one arranged to create at least one dead end per 100 mm2 of the adhesive.
	However, Baetzold discloses a system for providing a web, such as a release liner, that has a textured surface characterized by a network of micro-ridges, wherein when a formable material, such as a pressure sensitive adhesive, is brought in contact with the textured surface of the web, the textured surface acts as a mold and the pressure-sensitive adhesive layer is formed around the textured surface in order to introduce a network of micro-channels corresponding in size and dimension to the micro-ridges of the liner (paragraph [0004]). Baetzold teaches that the channels arranged in irregular partners without symmetry, uniform shape, or formal arrangement (paragraph [0048]). Baetzold teaches that the structure endowed by in the adhesive layer facilitates air egress during installation (paragraph [0005]).
	Reference is made to FIG. 5G of Baetzold, reproduced below:

    PNG
    media_image2.png
    134
    208
    media_image2.png
    Greyscale

	In FIG. 5G, Baetzold illustrates that the array of channels comprises at least one channel end that terminates within the adhesive (i.e., dead end).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include channels having ends that terminate within the adhesive layer such as those illustrated by Baetzold, into the random array of channels in the adhesive layer of Mikami. The motivation for doing so would have been that such channels are allow for air egress during installation, which is analogous to the fluid egress desired by Mikami. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Regarding the amount of dead ends per unit area of the adhesive, since the instant specification is silent to unexpected results, the specific amount of dead ends per unit is not considered to confer patentability to the claims. As the ability to egress air during application is a variable that can be modified, among others, by adjusting the amount arrangement of channels in the adhesive layer, which necessarily includes the amount of channel dead ends per unit area, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	
Answers to Applicant’s Arguments
Applicant’s arguments regarding the previous rejections under 35 U.S.C. §112(b) are moot since claim 5 has been canceled.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the grounds of rejection are changed to address Applicant’s amendments. Applicant’s arguments, however, are unpersuasive.
Specifically, Applicant traverses the rejection over the combination of Baetzold with Mikami. Specifically, Applicant traverses the combination of those channels illustrated by FIG. 5G (i.e., those which are construed to meet the limitation of channels having neither of their ends terminating at a first end of the adhesive liner. Applicant contends that Baetzold teaches that air egress is provided by “complex topography” or “chaotic topography” and not the features of FIG. 5G alone. Second, Applicant contends that Baetzold describes channels/ridges that facilitate air egress occur when the channels/ridges are substantially interconnected. Finally, Applicant contends that one of 
	Applicant’s arguments are unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123(I). In the instant case, Baetzold broadly discloses that structures endowed to the adhesive may facilitate air egress while installing the film (see Baetzold at paragraph [0005]). While Applicant cites specific passages of Baetzold outlining that specific channel arrangements facilitate air egress, these are only specific examples. The broadest reasonable interpretation of Baetzold (i.e., that provided by paragraph [0005]) indicates that any channel arrangement under the scope of Baetzold (e.g., the arrangement illustrated in FIG. 5G) may be capable of facilitating the air egress desired by Baetzold.
	Further, it must be pointed out that Mikami further discloses that the channels are created by embossing a plurality of structures into the adhesive, wherein the structures are present in a random array (paragraph [0057]). It would be apparent to one of ordinary skill in the art that the scope of a random array would necessarily include those channels meeting the limitations of instant claim 1 (i.e., having first and second channel ends that do not terminate at a first edge of the adhesive liner). The reliance of the Baetzold reference shows that such a channel arrangement is already recognized in the prior art as a channel arrangement capable of allowing air egress and the inclusion of such channels in the structure of Mikami would be obvious when it does no more than KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	In response to Applicant’s argument that one of ordinary skill in the art would use the techniques of Baetzold with Mikami, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, not only are the claims silent with regard to the method of making the claimed article, but Baetzold is not relied upon to recite such a method. Instead, Baetzold is relied upon to disclose a channel arrangement that is readily known in the art to provide air egress passages in an adhesive structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/12/2021